Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-14 are pending and have been examined. Claims 15-20 have been cancelled.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner et al. (IDS, Vol. 86, No. 7, July 2016, pp 1003-1011, hereinafter “Brunner”).
Regarding claim 1, Brunner teaches throughout the publication a method comprising detecting each protein in a protein set in a sample obtained from said individual, wherein the 
The preamble of claim 1 recites “a non-invasive method for forecasting response to lupus nephritis (LN) therapy in individual diagnosed with childhood-onset SLE (cSLE)”. The normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
In the instant case, the statements in the preamble do not provide antecedent basis for terms in the body of the claim, and are not essential to understand the limitations or terms in the body of the claim. The claims do not include, for example, active method steps in which the response is forecasted. For these reasons, the preamble may be reasonably interpreted simply as a referring to the intended use of the recited detection method. Absent any limitations that would clearly require forecasting or other clinical conclusions to be made, or that would distinguish the patient population (for example), the reference is anticipatory as it teaches all active method steps recited. See also MPEP 2111.04.
 Regarding claim 3, Brunner teaches the method further comprising the step of comparing the expression level of each protein in said protein step to a control value, wherein an increase in said levels indicates that said individual is likely to be a non-responder, and wherein a decrease in the levels of said protein set compared to said control value indicates that said individual is likely to be a responder (page 1005, statistical analysis and results section continuing to page 1009). 

Regarding claim 7, Brunner teaches the method wherein said treatment is mycophenolate mofetil (MMF), cyclophosphamide (CTX), or a combination thereof (page 1005, Table 1). 
Regarding claim 8, Brunner teaches the method wherein said treatment further comprises an angiotensin system-blocking drug (page 1005, Table 1). 
Regarding claim 9, Brunner teaches the method wherein said LN is proliferative LN (page 1003, right column, proliferative pattern).
Regarding claim 11, Brunner teaches the method wherein at least one step is calculated using a computer (page 1005, right column, SAS software). 
Regarding claim 12, Brunner teaches the method wherein said individual is between less than 18 years of age (page 1005, bottom of right column “Results” continued to page 1006, mean age was 15.7 +/- 3.01 years). 
Regarding claims 13-14, Brunner teaches the method further comprising the step of contacting said sample with a composition comprising a plurality of antibody detection agents specific for ceruloplasmin, kidney injury molecule 1 (KIM-1), monocyte chemotactic protein 1 (MCP-1), adiponectin, and hemopexin (page 1004-1005, urinary biomarker assays). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (IDS, Vol. 86, No. 7, July 2016, pp 1003-1011, hereinafter “Modified Brunner”), as applied to claim 1 above.
Regarding claim 2, Brunner teaches the method further comprising the steps of a. calculating a Renal Activity Index for Lupus (RAIL) score based on the expression level of each protein in the protein set; b. classifying said individual as an LN therapy non-responder or an LN therapy responder, wherein said expression level is determined in a urine sample obtained from said individual; wherein if said individual is an LN therapy non-responder, said individual is treated with an alternative therapy or subjected to a repeat biopsy, and if said individual is an LN therapy responder, said treatment is maintained (see pages 1005-1010). While Brunner does not specifically teach wherein said sample is obtained at least about three months or at least 
Regarding claim 10, Brunner teaches the method wherein said RAIL score is calculated from the log-transformed and urine creatine standardized concentrations as follows: P-RAIL=-4.29*NGAL-0.06*ceruloplasmin+0.89*MCP-1+0.18*adiponectin- -0.65*hemopexin+0.62*KIM-1, wherein a higher score indicates that said individual is likely to be a non-responder, and wherein a lower score indicates that said individual is likely to be a responder (pages 1007-1009 and see Figure 2 caption).

Response to Arguments
Applicant’s arguments filed 01/27/2021 have been considered but are not found to be persuasive. Applicant argues that the Brunner reference fails to teach or suggest all of the features recited in claim 1, particularly failing to recite a non-invasive method for forecasting response to lupus nephritis therapy in individuals diagnosed with childhood-onset SLE, and thus the reference cannot be anticipatory. As stated in the rejection above, the preamble of claim 1 recites “a non-invasive method for forecasting response to lupus nephritis (LN) therapy in individual diagnosed with childhood-onset SLE (cSLE)”. The normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
In the instant case, the statements in the preamble do not provide antecedent basis for terms in the body of the claim, and are not essential to understand the limitations or terms in the body of the claim. As the claim only requires the detection of each of the proteins in the claimed protein set, the claims do not include, for example, active method steps in which the response is forecasted. For these reasons, the preamble may be reasonably interpreted simply as a referring to the intended use of the recited detection method. Absent any limitations that would clearly require forecasting or other clinical conclusions to be made, or that would distinguish the patient population (for example), the reference is anticipatory as it teaches all active method steps recited. See also MPEP 2111.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641